Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION Summary
This is a Non-Final Office action based on the 16/652400 application election response filed on 03/30/2020.
Claims 1-20 are pending and have been fully considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea and also a natural correlation. The rationale for this determination is explained below:  
The claims as instantly recited are drawn towards an abstract idea.  All that is instantly recited is a mathematical process (generating a risk assessment score)- and specifically a mathematical process which is performed by a computer. All of the instantly claimed steps including “assigning,” “inputting,” and “calculating,” are steps which can be performed by the human mind. In the instant case- it seems- since not specific equation is claimed—that a general purpose computer is used(presumably since applicant intends to use a large data set). As claimed, it seems a computer is merely used as a tool to perform and existing process (statistical logistic regression).
Other than the claimed, mathematical concepts/abstract ideas(assigning, inputting, calculating, using multivariate logistic model), the only other real claimed step is the measuring step—applicant measures the level of a panel of biomarkers then determines a likelihood of preterm birth. This is a natural correlation (amount of biomarkers presence= likelihood of preterm birth). For the measuring step—as instantly claimed, there is no specificity or particularity of measurement or detection. 
Nothing in any of the dependent claims change these matters.
See Parker v. Flook, 437 U.S. 584 (1978)- ruled that an invention that departs from the prior art only in its use of a mathematical algorithm is patent-eligible only if the implementation is novel and nonobvious. The algorithm itself must be considered as if it were part of the prior art. 
See MPEP 2106- particularly “Claim that requires a computer may still recite a mental process,” and “Performing a mental process on a generic computer.”
Also See excerpt from the Mayo decision about a determination step:
The "determining" step tells a doctor to measure patients' metabolite levels, through whatever process the doctor wishes to use. Because methods for making such determinations were well known in the art, this step simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activity is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law. Parker v. Flook, 437 U. S. 584, 590.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, it is unclear what applicant intends by the part of Claim 1 in parenthesis “(all subtypes)”. By stating a term, and then further describing it this way—it is unclear what one would consider “all” subtypes. Also subtypes a somewhat relative term as what one person might consider a subtype, another might not and therefore this term is unclear in the claims. Also it is unclear as claimed—if preclampsia can be what is tested for in the patient, even if preterm birth isn’t tested for. The way the instant claim is worded—it is unclear if preclampsia is an alternative to detecting preterm birth or if it just might also be included.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being
obvious by PAWLOWSKI in US 20140228233 in view of POMARES in “Cytokine profiles in patients with toxoplasmic lymphadenitis in the setting of pregnancy,”(cited on IDS dated 03/30/2020). 
	With respect to Claims 1 & 8-9, PAWLOWSKI et al. teach of a method of detecting biomarkers and of using them to assess for diagnostic, therapy-related or prognostic methods to identify phenotypes, such as a conditions or disease or the stage or progression of a disease, select candidate treatment regimens for diseases, conditions, disease stages, and stages of a condition, and to determine treatment efficacy(abstract). More specifically, PAWLOWSKI et al. teach of performing risk assessment (determining probability disease risk determination and assessment therefore) (paragraph 0395) for the diseases such as adverse pregnancy related outcomes(paragraph 0065, 0266, 0291) such as preterm birth or preclampsia(paragraph 0060).
	PAWLOWSKI et al. more specifically teach of measuring the level of a panel of immune or growth-related biomarkers from a biological sample(paragraph 0271-0272, 0222) using bead based assays(paragraph 0031-0033) of a pregnant female subject including Resistin, sFASL, FGF-B(Table 4 & Table 5), and of classifying the sample using a multivariate logistic regression by a computer(paragraph 0240, 0354), of using a training set and testing set to obtain a model and a test set utilizing diseased and non diseased patients(paragraph 0243, 0246, 0247). PAWLOWSKI et al. further teach of determining a score for the sample to indicate presence of disease or if a treatment is working by applying weighted expression levels of the selected biomarkers with discriminant function factor to obtain a prediction model that can be applied as a posterior probability score(0395). PAWLOWSKI et al. do not teach of the detection of SCF. 
POMARES et al. teach of a method of measuring and of detecting and evaluating a panel of 62 serum cytokines in patients with toxoplasmic lymphadenitis in the setting of pregnancy(abstract). POMARES et al. further teach of detecting cytokines including Resistin, sFASL, FGF-Basic, and SCF(Page 15, column 2, 2.2). POMARES et al. further teach of doing statistical regression analysis to determine results(Page 15 and 16, Statistical analysis). It would have been obvious to one of ordinary skill to test for SCF as a biomarker of a pregnancy complication as is done in POMARES in the method of PAWLOWSKI due to the insufficient data on cytokine relation/immune responses for pregnant patients in the US and the need for better studies thereon ( POMARES, Page 15, Column 1, second paragaph).
	With respect to Claims 2-6, PAWLOWSKI et al. teach of detecting all of the claimed biomarkers(Tables 4-5).
	With respect to Claim 7, PAWLOWSKI et al. teach of the sample being a serum sample(paragraph 0007). 
	With respect to Claim 10, PAWLOWSKI et al. teach of the assay being quantitative and multiplexing it(paragraph 0108-0109, 0130, 0031).
With respect to Claims 11, PAWLOWSKI et al. teach of the assay being bead based (paragraph 0033 & Figure 4).
With respect to Claims 12-14, PAWLOWSKI et al. teach of the assay being a multivariate predictive logistic linear discriminant analysis model that uses coefficients for biomarkers(paragraph 0240, 0354, 0401-0402).
With respect to Claims 15-16, PAWLOWSKI et al. teach of determination of a physiological condition, or an assessment of organ distress or organ rejection, such as post-transplantation. The products and processes described herein allow assessment of a subject on an individual basis, which can provide benefits of more efficient and economical decisions in treatment(paragraph 0048), and POMARES also of determining the age of the patient(Figure 1).
With respect to Claim 17, PAWLOWSKI et al. teach of in therapy related diagnostics to provide tests useful to diagnose a disease or choose the correct treatment regimen, such as provide a theranosis. Theranostics includes diagnostic testing that provides the ability to affect therapy or treatment of a diseased state. Theranostics testing provides a theranosis in a similar manner that diagnostics or prognostic testing provides a diagnosis or prognosis, respectively. As used herein, theranostics encompasses any desired form of therapy related testing, including predictive medicine, personalized medicine, integrated medicine, pharmacodiagnostics and Dx/Rx partnering. Therapy related tests can be used to predict and assess drug response in individual subjects, i.e., to provide personalized medicine. Predicting a drug response can be determining whether a subject is a likely responder or a likely non-responder to a candidate therapeutic agent, e.g., before the subject has been exposed or otherwise treated with the treatment. Assessing a drug response can be monitoring a response to a drug, e.g., monitoring the subject's improvement or lack thereof over a time course after initiating the treatment. Therapy related tests are useful to select a subject for treatment who is particularly likely to benefit from the treatment or to provide an early and objective indication of treatment efficacy in an individual subject. Thus, a biosignature as disclosed herein may indicate that treatment should be altered to select a more promising treatment, thereby avoiding the great expense of delaying beneficial treatment and avoiding the financial and morbidity costs of administering an ineffective drug(s)(paragraph 0261).
With respect to Claims 18-20, PAWLOWSKI et al. teach that the invention provides a reagent to carry out any of the methods of the invention. In a related aspect, the invention provides a kit comprising a reagent to carry out any of the methods of the invention as described for the claims above. The reagent may be a binding agent, including without limitation an antibody or aptamer to the one or more biomarker. In some embodiments, the binding agent is labeled directly or is configured to be indirectly labeled(paragraph 0026), and also of using ELISA(paragraph 0347, 0373).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA FRITCHMAN whose telephone number is (571)270-5542. The examiner can normally be reached on Monday- Friday 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Art Unit: 1797 Primary Examiner, Art Unit 1797/.